This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A16-0014

          In the Matter of the Civil Commitment of: Michael Thomas Schumann.

                                   Filed June 13, 2016
                                        Affirmed
                                      Reilly, Judge

                              Brown County District Court
                                File No. 08-PR-15-1080

Steven D. Winkler, Jennifer L. Thon, Jones and Magnus, Mankato, Minnesota (for
appellant)

Charles W. Hanson, Brown County Attorney, Bailey Breck Rolfsrud, Deputy County
Attorney, New Ulm, Minnesota (for respondent)

       Considered and decided by Reilly, Presiding Judge; Ross, Judge; and Toussaint,

Judge.*

                        UNPUBLISHED OPINION

REILLY, Judge

       Appellant challenges his commitment as a person who is mentally ill under the

Minnesota Commitment and Treatment Act (the MCTA), Minnesota Statutes section

253B.09 (2014). Because the record supports the district court’s determination that

appellant meets the statutory criteria for civil commitment, we affirm.



*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                                          FACTS

       Appellant Michael Thomas Schumann was born in 1984, and lived in Comfrey,

Minnesota. In 2010 and 2012, appellant exhibited behaviors that were concerning to his

family and to police, resulting in psychological evaluations through the VA Hospital

system. In October 2015, the police department received a report that appellant made

homicidal threats to harm people. Appellant was placed on an emergency hold. The doctor

who signed the statement in support of the emergency hold stated that appellant was a

“patient with known bipolar illness and escalating [manic] behavior . . . over [the] past 6

[weeks].” Appellant was transported to the New Ulm Medical Center and hospitalized in

the Behavioral Health Unit for 72 hours. Appellant was later transferred to the St. Cloud

VA Hospital with a discharge diagnosis of a mood disorder, psychosis, nonspecific

psychotic disorder, alcohol abuse, and bipolar disorder with psychiatric symptoms. Upon

his transfer and admission to the St. Cloud VA Hospital, appellant was evaluated by a

psychiatrist who diagnosed him with bipolar I disorder with psychotic features, alcohol-

use disorder, cannabis-use disorder, and personality disorders.       Respondent State of

Minnesota filed a petition for judicial commitment, requesting that the district court

commit appellant to the commissioner of human services as both mentally ill and

chemically dependent and claiming that “serious physical harm” would come to appellant

or to others unless appellant was held in a treatment facility. The district court determined

that probable cause supported the petition and ordered appellant to be held at the VA Health

Care system in St. Cloud pending civil commitment proceedings.




                                             2
       The district court held a commitment hearing on October 26 and 30, 2015. The St.

Cloud VA Hospital psychiatrist testified that, based on her daily observations, appellant

suffered from bipolar disorder with psychotic features, alcohol-use disorder, cannabis-use

disorder, and personality disorders. The psychiatrist characterized appellant’s condition as

a “substantial psychiatric disorder of thought, mood, perception, orientation or memory.”

She testified that during appellant’s stay at the hospital, he “regularly escalate[d] into . . .

verbal aggression with other residents and staff” and “made threats to harm the other vets,”

causing hospital staff to be concerned for the safety of other residents. The psychiatrist

testified that as a result of appellant’s mental illness, there was a “strong possibility” that

his conduct could pose a danger to himself or to others. An expert witness testified that

appellant’s mental condition grossly impaired his judgment and his behavior, requiring

commitment to the commissioner of human services.              The district court also heard

testimony from appellant’s sister and mother, who described incidents where appellant

made violent threats against other people. The district court concluded that clear and

convincing evidence supported a determination that appellant met the criteria of a person

who is mentally ill under Minn. Stat. § 253B and that there was no suitable less-restrictive

alternative to judicial commitment. The district court ordered that appellant be civilly

committed, and this appeal follows.1




1
  In February 2016, the district court found that appellant had stabilized on the acute unit
of the St. Cloud VA Hospital and was an appropriate candidate for admission to the
Residential Rehabilitation Treatment Program (the RRTP), an inpatient mental health
residential program.

                                               3
                                       DECISION

         The issue before this court is whether the district court erred by finding that clear

and convincing evidence supported a determination that appellant is mentally ill under the

MCTA. Our review of a district court’s civil commitment decision focuses solely on

whether the district court complied with the statutory requirements of the MCTA. In re

Civil Commitment of Janckila, 657 N.W.2d 899, 902 (Minn. App. 2003). The district

court’s factual findings will not be reversed unless they are clearly erroneous, In re

McGaughey, 536 N.W.2d 621, 623 (Minn. 1995), and we give due regard to the district

court’s credibility determinations, In re Thulin, 660 N.W.2d 140, 144 (Minn. App. 2003).

But we review de novo whether clear and convincing evidence in the record supports the

district court’s commitment determination. In re Knops, 536 N.W.2d 616, 620 (Minn.

1995).

         Civil commitment is appropriate “[i]f the court finds by clear and convincing

evidence that the proposed patient is a person who is mentally ill . . . .” Minn. Stat.

§ 253B.09, subd. 1(a) (2014). The MCTA defines a person who is mentally ill as:

                [A]ny person who has an organic disorder of the brain or a
                substantial psychiatric disorder of thought, mood, perception,
                orientation, or memory which grossly impairs judgment,
                behavior, capacity to recognize reality, or to reason or
                understand, which is manifested by instances of grossly
                disturbed behavior or faulty perceptions and poses a substantial
                likelihood of physical harm to self or others as demonstrated
                by:

                (1) a failure to obtain necessary food, clothing, shelter, or
                medical care as a result of the impairment;




                                               4
              (2) an inability for reasons other than indigence to obtain
              necessary food, clothing, shelter, or medical care as a result of
              the impairment and it is more probable than not that the person
              will suffer substantial harm, significant psychiatric
              deterioration or debilitation, or serious illness, unless
              appropriate treatment and services are provided;

              (3) a recent attempt or threat to physically harm self or others;
              or

              (4) recent and volitional conduct involving significant damage
              to substantial property.

Minn. Stat. § 253B.02, subd. 13(a) (2014).

       The district court must find that one of these statutory elements is present, but may

not engage in speculation. McGaughey, 536 N.W.2d at 623. When ordering commitment,

the district court must “specifically state” in its findings of fact and conclusions of law the

conduct which is the basis for determining that the requisites for commitment are met.

Minn. Stat. § 253B.09, subd. 2.

       Appellant argues that he does not meet any of the four statutory criteria in section

253B.02, subdivision 13(a), to support a finding that he is mentally ill. In its commitment

order, the district court found that “[t]here has been no documented failure by [appellant]

to obtain necessary food, clothing, shelter or medical care as a result of his impairment”

and that “[t]here has been no recent and volitional conduct involving significant damage to

substantial property,” suggesting that appellant’s commitment is not based on subdivisions

13(a)(1), (2), or (4). Appellant argues that he is therefore subject to civil commitment only

if the evidence shows that he recently attempted or threatened to harm himself or others

under subdivision 13(a)(3).



                                              5
       Appellant argues that there is “no indication in the record” that he attempted to harm

others or himself so as to rise to the level of creating a substantial likelihood of harm. The

district court weighed the evidence and reached a different conclusion. The district court

found that appellant made “recent threats to physically harm others,” including

“generalized threats that [appellant] makes indicating he will make people’s lives miserable

and kill people . . . [raising a] concern that he will provoke others into assaulting him.”

Appellant also made statements to several people that he believes himself to be

“invincible,” and made threats to “teach them all a lesson.”2 The district court also credited

testimony from the psychiatrist that appellant “regularly escalates and becomes verbally

aggressive, making verbal threats to harm other patients.” The district court recognized

that it could not speculate about possible future harm to others. However, the MCTA does

not require that “the person must either come to harm or harm others before commitment

as a mentally ill person is justified”; it only requires that “a substantial likelihood of

physical harm exists[.]” McGaughey, 536 N.W.2d at 623.

       Appellant argues that his conduct does not rise to the level of an immediate threat

to physically harm others and suggests alternative ways of interpreting the evidence and

testimony. But the district court credited the expert testimony, and we defer to the district

court’s assessment of witness credibility, particularly when the factual findings rest on

expert testimony. Janckila, 657 N.W.2d at 904; Thulin, 660 N.W.2d at 144. The district

court’s factual findings are not clearly erroneous, and we determine, based on our de novo


2
  In particular, the district court expressed concern about appellant’s recent statements
about a 65- to 70-year-old woman that he threatened to sodomize.

                                              6
review, that clear and convincing evidence in the record supports the district court’s

decision to commit appellant under Minn. Stat. § 253B.02, subd. 13(a)(3), on the ground

that he was mentally ill.

       Affirmed.




                                          7